--------------------------------------------------------------------------------

EXHIBIT 10.3


AMENDMENT NUMBER TWO TO LOAN AND SECURITY AGREEMENT

        THIS AMENDMENT NUMBER TWO TO LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into as of November 8, 2005, by and among Fortress
Credit Corp., a Delaware corporation (“Agent”), as Agent for the Lenders, the
lenders identified on the signature pages hereof (the “Lenders”, and together
with Agent, the “Lender Group”), ACME TELEVISION, LLC, a Delaware limited
liability company (“Borrower”), and ACME COMMUNICATIONS, INC., a Delaware
corporation (“Parent”), and the Guarantors, with reference to the following:


W I T N E S S E T H

        WHEREAS, Borrower and Parent entered into that certain Loan and Security
Agreement, dated as of November 7, 2004 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Loan Agreement”), with the Lender
Group pursuant to which the Lenders have made certain loans and financial
accommodations available to Borrower;

        WHEREAS, Borrower has completed a Permitted Construction Permit
Disposition with respect to the Flint-Saginaw-Bay City market (the “Flint
Disposition”) and received net cash proceeds in the amount of $1,400,000 (the
“Flint Proceeds”) in connection therewith;

        WHEREAS, Borrower had initially elected to use the Flint Proceeds to
make a Permitted Stock Purchase pursuant to Section 2.2(a)(ii) of the Loan
Agreement, and in connection therewith remitted the Flint Proceeds to Agent
pursuant to clause (C) of the proviso to Section 2.2(a) of the Loan Agreement to
be applied to the repayment of outstanding Senior Loan Advances;

        WHEREAS, the period to consummate the Permitted Stock Purchase pursuant
to clause (A) of the proviso to Section 2.2(a) of each of the Loan Agreement and
the Senior Loan Agreement, respectively, has elapsed, and Borrower has informed
the Lender Group that it acknowledges that, pursuant to clause (B) of the
proviso to Section 2.2(a) of the Senior Loan Agreement, the elapsing of such
period has resulted in a permanent reduction in the Maximum Revolver Amount (as
defined in the Senior Loan Agreement) (by the amount of such Flint Proceeds)
under the Senior Loan Agreement;

        WHEREAS, (a) ACME Television of Florida, LLC (“ACME Florida”) executed
and delivered to Agent that certain Second Mortgage, Assignment of Leases and
Rents, Security Agreement and Fixture Filing, dated May 2005, relating to
certain property located in Florida leased by ACME Florida from American Towers
Inc. (the “Florida Mortgage”), (b) the Florida Mortgage was recorded in Lee
County, Florida instead of Charlotte County, Florida as a result of an error in
the legal description of the related property and (c) Borrower has advised Agent
that it is currently working with Agent to properly record the Florida Mortgage;

        WHEREAS (a) ACME Television of Madison, LLC (“ACME Madison”) executed
and delivered to Agent that certain Second Leasehold Mortgage, Assignment of
Rents, Security Agreement and Fixture Filing, dated June 9, 2005, relating to
certain property located in Wisconsin leased by ACME Madison from Grey
Television Group, Inc. (the “Madison Mortgage”), (b) the Madison Mortgage has
not been recorded due to an insufficient legal description of the related
property and (c) Borrower has advised Agent that it is currently working to
obtain a proper legal description that will allow the Madison Mortgage to be
recorded;

         WHEREAS, in connection with Borrower and its Subsidiaries’ proposed
disposition of the Salt Lake City Station (the “Salt Lake Disposition”),
Borrower and its Subsidiaries intend to enter into a Joint Sales or Services
Agreement (the “Salt Lake Joint Sales or Services Agreement”) with Clear Channel
Broadcasting, Inc., a Nevada corporation;

        WHEREAS, Borrower has requested that the Lender Group make certain
amendments to the Loan Agreement; and

        WHEREAS, subject to the terms and conditions set forth herein, the
Lender Group is willing to make the amendments requested by Borrower.

        NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

1.     DEFINED TERMS. All terms used herein and not otherwise defined shall have
the meanings ascribed thereto in the Loan Agreement.

2.     AMENDMENTS TO THE LOAN AGREEMENT.

  (a) Section 1.1 of the Loan Agreement is hereby amended by adding the
following defined terms in alphabetical order or amending and restating the
following definitions in their entirety, as the case may be:


          “Announced Prospective Proceeds” means the Net Cash Proceeds estimated
to be received by Borrower and its Subsidiaries from a prospective publicly
announced Permitted Station Disposition (as calculated to the satisfaction of
Agent in its Permitted Discretion) in connection with any Qualifying Sale
Agreement.


          “Permitted Stock Purchase Amount” means as of the Second Amendment
Effective Date, zero, as such amount shall be subject to increase from time to
time by $5,000,000 for every $10,000,000 of Net Cash Proceeds received (or
Announced Prospective Proceeds to be received) by Borrower and its Subsidiaries
in connection with any Permitted Station Disposition, up to a maximum aggregate
amount of $15,000,000.


          “Qualifying Sale Agreement” means a fully executed asset purchase
agreement, stock purchase agreement or similar document underlying any proposed
Permitted Station Disposition that (i) has been filed with the FCC and (ii) has
no contingencies contained therein for the consummation of such Permitted
Station Disposition other than (a) the approval by the FCC and (b) the
requirement therein that, upon receipt of such FCC approval, the performance by
each party of its obligations to pay the purchase price and execute and deliver
customary closing documents required to effect title transfer (the form of which
shall be substantially agreed upon by the parties thereto).


           “Second Amendment Effective Date”  means November 7, 2005.


  (b) Clause (l) of the definition of “Permitted Station Disposition” in the
Loan Agreement is hereby deleted in its entirety and replaced with the
following:


  “ (l) in the case of a disposition of the Salt Lake City Station, the gross
consideration received by Borrower and its Subsidiaries as a result of such
disposition is equal to or greater than $18,500,000, and the Net Cash Proceeds
received by Borrower and its Subsidiaries as a result of such disposition is
equal to or greater than $18,000,000;"


  (c) Section 2.2 of the Loan Agreement is hereby amended as follows:


  (i) In subclause (iii) of Section 2.2(c) the word “and” following the “;” is
hereby deleted.


  (ii) In subclause (iv) of Section 2.2 (c) the “.” is deleted and replaced with
“; and”.


  (iii) A new Subclause (v) is hereby inserted as follows: “(v) the Borrower
shall have received: (i) all necessary consents from the Senior Lenders under
the Senior Loan Agreement and (ii) the written consent of the Administrative
Agent hereunder.


  (d) Effective as of September 30, 2005, Section 7.22(a)(i) of the Loan
Agreement is hereby amended by deleting the figure, “($2,043,000)” (with respect
to the 12 month period ending September 30, 2005), and replacing it with the
figure, “($2,600,000)".



3. LIMITED CONSENT.

  (a) Without waiving any of the other requirements for the Salt Lake
Disposition set forth under the Loan Agreement and subject to the satisfaction
of all other conditions set forth under the Loan Agreement and in this
Amendment, the Required Lenders hereby consent to the Salt Lake Joint Sales or
Services Agreement and the entering into and performance thereof solely for
purposes of Section 7.24 of the Loan Agreement.


  (b) This is a limited consent solely to the extent provided herein and shall
not be deemed to constitute a consent or waiver of any Default or Event of
Default or any future breach of the Loan Agreement or any of the other Loan
Documents or any other requirements of any provision of the Loan Agreement or
any other Loan Documents.


4.     CONDITIONS PRECEDENT. The satisfaction of each of the following shall
constitute conditions precedent to the effectiveness of the amendments, consent
(and other provisions) set forth in Section 2 and Section 3 above (it being
understood that the acknowledgment in Section 4 above is effective immediately
without regard to the conditions precedent below):

  (a) Agent shall have received a fee in the amount of $25,000, which amount
Borrower authorizes Agent, for the benefit of the Lenders, to charge to the Loan
Account.


  (b) Agent shall have received this Amendment, duly executed by the parties
hereto, and the same shall be in full force and effect.


  (c) Agent shall have received a copy of an amendment to the Term Loan
Agreement, substantially the same in substance as this Amendment, duly executed
by the parties thereto and in full force and effect.


  (d) The representations and warranties in this Amendment, the Loan Agreement
and the other Loan Documents shall be true and correct in all material respects
on and as of the date hereof, as though made on such date (except to the extent
that such representations and warranties relate solely to an earlier date).


  (e) After giving effect to this Amendment, no Event of Default or event which
with the giving of notice or passage of time would constitute an Event of
Default shall have occurred and be continuing on the date hereof.


  (f) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrower, Parent, Agent or any Lender, or any of
their respective Affiliates.


5.     COVENANT. Borrower shall, and shall cause (it being understood that the
failure to so perform shall constitute an immediate Event of Default) each of
the other Obligors (if necessary) to have the Florida Mortgage and the Madison
Mortgage properly recorded in the appropriate offices on or before January 4,
2006.

6.     REPRESENTATIONS AND WARRANTIES. Each of Borrower, Parent, and each
Guarantor hereby represent and warrant to the Lender Group that (a) the
execution, delivery, and performance of this Amendment and of the Loan
Agreement, as amended hereby, are within its powers, have been duly authorized
by all necessary action, and are not in contravention of any law, rule, or
regulation applicable to it, or any order, judgment, decree, writ, injunction,
or award of any arbitrator, court, or Governmental Authority binding on it, or
of the terms of its Governing Documents, or of any material contract or material
undertaking to which it is a party or by which any of its properties may be
bound or affected, (b) this Amendment and the Loan Agreement, as amended hereby,
constitute its legal, valid, and binding obligation, enforceable against it in
accordance with its terms, except as enforcement may be limited by equitable
principles, or by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or limiting creditors’ rights generally, (c) this Amendment has
been duly executed and delivered by it, (d) after giving effect to this
Amendment, the representations and warranties in the Loan Agreement and the
other Loan Documents are true and correct in all material respects on and as of
the date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date), and (e) after
giving effect to this Amendment, no Event of Default or event which with the
giving of notice or passage of time would constitute an Event of Default has
occurred and is continuing on the date hereof.

7.     RELEASE. Borrower, Parent and each Guarantor hereby waives, releases,
remises and forever discharges each member of the Lender Group, each of their
respective Affiliates, and each of their respective officers, directors,
employees, and agents (collectively, the “Releasees”), from any and all claims,
demands, obligations, liabilities, causes of action, damages, losses, costs and
expenses of any kind or character, known or unknown, past or present, liquidated
or unliquidated, suspected or unsuspected, which Borrower, Parent or any
Guarantor ever had, now has or might hereafter have against any such Releasee
which relates, directly or indirectly, to the Loan Agreement or any other Loan
Document, or to any acts or omissions of any such Releasee with respect to the
Loan Agreement or any other Loan Document, or to the lender-borrower
relationship evidenced by the Loan Documents, in each case, with respect to all
periods through the date hereof. As to each and every claim released hereunder,
Borrower, Parent and each Guarantor hereby represents that it has received the
advice of legal counsel with regard to the releases contained herein, and having
been so advised, Borrower, Parent and each Guarantor specifically waives the
benefit of the provisions of Section 1542 of the Civil Code of California which
provides as follows:

        “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.”

        As to each and every claim released hereunder, Borrower, Parent and each
Guarantor also waives the benefit of each other similar provision of applicable
federal or state law, if any, pertaining to general releases after having been
advised by its legal counsel with respect thereto.

8.     CHOICE OF LAW. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the laws of the
State of California.

9.     COUNTERPARTS; TELEFACSIMILE EXECUTION. This Amendment may be executed in
any number of counterparts and by different parties and separate counterparts,
each of which when so executed and delivered, shall be deemed an original, and
all of which, when taken together, shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment by
telefacsimile or electronic mail shall be effective as delivery of a manually
executed counterpart of this Amendment. Any party delivering an executed
counterpart of this Amendment by telefacsimile or electronic mail also shall
deliver a manually executed counterpart of this Amendment, but the failure to
deliver a manually executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.

10.     EFFECT ON LOAN DOCUMENTS.

  (a) The Loan Agreement and each of the other Loan Documents, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. The
execution, delivery, and performance of this Amendment shall not, except as
expressly set forth herein, operate as a waiver of or, except as expressly set
forth herein, as an amendment of, any right, power, or remedy of Agent or any
Lender under the Loan Documents, as in effect prior to the date hereof. The
waivers, consents, and modifications herein are limited to the specifics hereof,
shall not apply with respect to any facts or occurrences other than those on
which the same are based, shall not excuse future non-compliance with the Loan
Agreement, and shall not operate as a consent to any further or other matter,
under the Loan Documents.


  (b)      Upon and after the effectiveness of this Amendment, each reference in
the Loan Documents to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Loan Agreement, and each reference in the other
Loan Documents to “the Agreement”, “thereunder”, “therein”, “thereof” or words
of like import referring to the Loan Agreement, shall mean and be a reference to
the Loan Agreement as modified and amended hereby.


11.     ENTIRE AGREEMENT. This Amendment, together with all other instruments,
agreements, and certificates executed by the parties in connection herewith or
with reference hereto, embody the entire understanding and agreement between the
parties hereto and thereto with respect to the subject matter hereof and thereof
and supersede all prior agreements, understandings, and inducements, whether
express or implied, oral or written.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have entered into this Amendment as of
the date first above written.

ACME TELEVISION, LLC,
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer



ACME COMMUNICATIONS, INC.,
a Delaware corporation


/s/Thomas D. Allen
Name: Thomas D Allen
Title: Executive Vice President  &
  Chief Financial Officer

ACME INTERMEDIATE HOLDINGS, LLC,
a Delaware limited liability company

/s/Thomas D. Allen
Name: Thomas D Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME INTERMEDIATE FINANCE, INC.,
a Delaware corporation

/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  &
  Chief Financial Officer

ACME SUBSIDIARY HOLDINGS II, LLC,
a Delaware limited liability company

/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  &
  Chief Financial Officer

ACME SUBSIDIARY HOLDINGS III, LLC,
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION OF FLORIDA, LLC,
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION OF ILLINOIS, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION OF NEW MEXICO, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION OF OHIO, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION OF OREGON, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION OF TENNESSEE, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION OF UTAH, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION OF WISCONSIN, LLC,
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION LICENSES OF FLORIDA, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION LICENSES OF ILLINOIS, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION LICENSES OF NEW MEXICO, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION LICENSES OF OHIO, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION LICENSES OF OREGON, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION LICENSES OF TENNESSEE, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION LICENSES OF UTAH, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION LICENSES OF WISCONSIN, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION MADISON, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

ACME TELEVISION LICENSES OF MADISON, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Chief Financial Officer

WELLS FARGO FOOTHILL, INC.
a California corporation as Lender


/s/Dena Seki
Name: Dena Seki
Title: Vice President 
  

FORTRESS CREDIT CORP.
a Delaware corporation as Agent


/s/Constantine Dakolias
Name: Constantine Dakolias
Title: Chief Credit Officer


FORTRESS CREDIT OPPORTUNITIES I, LP
as a Lender


/s/Constantine Dakolias
Name: Constantine Dakolias
Title: Chief Credit Officer


FORTRESS CREDIT OPPORTUNITIES II GP, LLC,
its General Partner


/s/Constantine Dakolias
Name: Constantine Dakolias
Title: Chief Credit Officer


